UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-7212


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHNNY JAMES-FRANKLIN DAVIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00062-F-1)


Submitted:   March 15, 2011                 Decided:    March 17, 2011


Before MOTZ and    WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny James-Franklin Davis, Appellant Pro Se. Jennifer P. May-
Parker,   Rudolf  A.   Renfer,  Jr.,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny   James-Franklin        Davis   appeals    the    district

court’s order granting relief on his 18 U.S.C. § 3582(c) (2006)

motion.      We have reviewed the record and find no reversible

error.    Accordingly, we affirm.             United States v. Davis, No.

7:01-cr-00062-F-1 (E.D.N.C. June 1, 2009).                  We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    the    court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2